Citation Nr: 0735340	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for idiopathic 
scoliosis of the thoracic spine.


WITNESSES AT HEARING ON APPEAL

E.W. and C.M.


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1982 
through July 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  By a May 2000 rating decision, the RO denied service 
connection for idiopathic scoliosis of the thoracic spine; 
the veteran did not appeal the denial.

2.  Evidence received since the May 2000 rating decision is 
new to the record; and when considered with previous evidence 
of record, it relates to an unestablished fact that is 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the underlying claim.

3.  Idiopathic scoliosis of the thoracic spine was noted at 
the veteran's enlistment examination.  

4.  The veteran's preexisting idiopathic scoliosis did not 
chronically worsen during military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for idiopathic 
scoliosis of the thoracic spine.  38 U.S.C.A. §§ 1110, 5108 
(West 2002); 38 C.F.R. §§ 3.303, 3.156 (2007).  

2.  The veteran's idiopathic scoliosis of the thoracic spine 
is not the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that although the VCAA has changed the 
standard for processing veterans' claims, the VCAA has left 
intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).

In the present case, the Board notes that the veteran was 
apprised of VA's duty to both notify and assist by way of 
VCAA correspondence dated in January 2005, March 2006 and 
June 2006.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically, regarding VA's duty to notify, the 
notifications to the veteran apprised him of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The veteran was also 
apprised of the criteria for assigning disability ratings and 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and he was informed of 
the requirement that new and material evidence must be 
received in order to reopen a claim, and he was told what was 
required to substantiate the underlying service connection 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the RO obtained the veteran's service 
medical records (SMRs), VA and private medical records, and 
secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent law states that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Considerable evidence and argument has been added to the 
record since the last prior final denial in May 2000, some of 
which rises to the level of new and material evidence--it 
raises a reasonable possibility of substantiating the claim 
and warrants reopening and reconsideration of the claim.  
Specifically, a June 2004 letter by D.M. M.D., received by VA 
in July 2004, stated that he was writing in reference to the 
current request for a statement linking the veteran's current 
back condition to his military service, and stated that the 
veteran was diagnosed as having thoracolumbar scoliosis, and 
it was Dr. M's medical opinion, after a review of the 
veteran's records, that his current back condition was as 
likely as not, aggravated by his military service.

The Board finds that the statement from Dr. M. is new in that 
it was not of record at the time of the May 2000 denial of 
service connection.  The Board also finds that this new 
evidence is material in that, when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim, i.e., a medical opinion 
opining that the veteran's idiopathic scoliosis permanently 
worsened during his time spent in the military.  Thus, the 
Board finds that new and material evidence to reopen a claim 
of service connection for the veteran's idiopathic scoliosis 
has been presented, and the claim is therefore reopened.  



Service Connection

Turning to the merits of the veteran's underlying claim of 
service connection, the Board notes that it must first 
analyze whether there is any evidence that the veteran's 
preexisting disability increased in severity during military 
service.  (The idiopathic scoliosis was specifically noted at 
the time of the veteran's enlistment examination and was 
recorded as a pre-existing condition on the report.)  In this 
regard, the Board notes that temporary flare-ups of symptoms, 
and the mere recurrence of manifestations of a pre-service 
condition, do not constitute an increase in severity.  See 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  
Nevertheless, once it is determined that there was a 
measurable increase in disability during service, the 
presumption of aggravation attaches; and the claim will be 
allowed unless it is shown by clear and unmistakable evidence 
that the increase in severity was due to the natural progress 
of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this case, as already noted, thoracic scoliosis was noted 
at entry.  Specifically, it was noted that the veteran had 
moderate to severe scoliosis of the thoracic spine.  The 
veteran's service medical records, (SMRs) contain a medical 
board finding dated in June 1983 noting that the veteran was 
medically unfit to serve and was being discharged due to his 
idiopathic scoliosis, then described as moderately 
symptomatic and moderately severe.  The veteran signed a 
statement concerning the medical board findings, which noted 
that he was to be discharged "by reason of physical 
disability existing prior to entry on active duty and not 
aggravated by service."

In an October 1982 entry in the service medical records, the 
veteran stated that he had scoliosis before entering the 
Marine Corps but it was not recorded in the health record.  
The examiner observed that the veteran did not appear to be 
in distress and noted that he was not experiencing problems 
at that time.  A November 1982 entry noted that the veteran 
stated that he experienced low back pain, including a dull 
ache in his lower spine following carrying heavy objects or 
strenuous exercise.  The veteran noted that he had been 
having recurrent strain for the past 6 months, and the 
examiner diagnosed him with scoliosis with slight hypertrophy 
of left upper body musculature, and stated that the veteran's 
scoliosis was asymptomatic at that time.  A December 1982 
entry noted that x-rays revealed marked scoliosis of the 
spine, and the examiner stated that he would discuss the case 
with the orthopedic department if the symptoms continued.  
Notations from February 1983 also document scoliosis and 
lower back pain and noted that the veteran experienced pain 
in his back while walking up an incline, and a March 1983 
entry noted that the veteran's back hurt continuously after 
doing excessive marching with a pack on his back.  An April 
1983 record noted that the veteran had scoliosis with no pain 
at present and pain only when twisting his trunk to right 
side, noting that the veteran was in no distress at that 
time.

The veteran was afforded a VA spine examination in February 
2005.  The examiner diagnosed the veteran with scoliosis of 
the thoracic and lumbar spine, existing prior to service; 
status postoperative surgery three times for scoliosis with 
marked residuals.  The examiner noted that the veteran gave a 
history of functioning well in the Marine Corps until a run 
up a hill at Camp Lejeune which brought on back pain which 
eventually led to his medical discharge.  The examiner noted 
that he signed a paper saying that his condition existed 
prior to service and was not aggravated by service.  The 
examiner opined that it would be mere speculation on his part 
to render an opinion at this examination as to any service 
aggravation of his preexisting scoliosis of the thoracic and 
lumbar spine.

In this case, the Board finds that the evidence does not 
support the conclusion that the veteran's preexisting 
scoliosis increased in severity during his time spent in the 
military. "Moderate to severe" scoliosis of the thoracic 
spine was noted on the veteran's June 1981 entrance 
examination; and the veteran was medically discharged in June 
1983 because his idiopathic scoliosis described as 
"moderately severe."  Although the SMRs document flare-ups 
of the veteran's symptoms during service, there is no 
indication that his underlying back disability worsened.  For 
example, an October 1982 entry in the SMRs noted that the 
veteran did not appear to be in distress and was not 
experiencing problems with his back; but an entry a month 
later, in November 1982, noted low back pain and a dull ache; 
however, by April 1983, an entry noted that the veteran was 
in no distress.  Although these SMR entries demonstrate the 
recurrence of manifestations of the veteran's preexisting 
scoliosis, none of the records are sufficient to support a 
finding of worsening.  In addition, the medical board report 
stated that the veteran was unfit for further service "by 
reason of a physical disability existing prior to entry on 
active duty and not aggravated by service."  This clinical 
evaluation is the only contemporaneous medical opinion on the 
question of aggravation.  The June 1983 medical board 
finding, along with the absence of evidence in the SMRs of an 
increase in the severity of the underlying disability, is 
sufficient evidence to conclude that the veteran's 
preexisting scoliosis did not increase in severity during his 
time spent in the military.

As mentioned above, the record contains a June 2004 letter by 
Dr. M. stating that it was his medical opinion, after a 
review of the veteran's file, that his current back condition 
was as likely as not, aggravated by his military service.  
The record also contains an opinion by a February 2005 VA 
examiner noting that it would be mere speculation to render 
an opinion regarding the possibility of any in-service 
aggravation of the veteran's preexisting scoliosis of the 
spine.  In evaluating the probative value of these two 
medical opinions, the Board notes that the thoroughness and 
detail of the medical opinions are important factors in 
assessing the probative value.  Prejean v. West, 13 Vet. App. 
444, 448-499 (2000).  In this case, Dr. M.'s statement is 
nothing more than an assertion, unsupported by any rationale.  
He does not provide any additional explanation to support his 
assertion of aggravation.  As noted above, the medical 
evidence does not otherwise show, as Dr. M. suggested, that 
the veteran's scoliosis worsened during his time spent in the 
military.  In fact, the MEB report was prepared 
contemporaneous with the veteran's service and the examiners 
then concluded, based on medical evaluation conducted during 
service, as well as the then-recent difficulties the veteran 
had experienced, that there had been no aggravation.  
Consequently, the Board gives greater evidentiary weight to 
the MEB report.  

The Board notes that the veteran has asserted that his 
idiopathic scoliosis was aggravated by his time spent on 
active duty.  However, VA is not required to accept every 
assertion made by a veteran as to service incurrence or 
aggravation of a disability.  See Sheets v. Derwinski, 2 Vet. 
App. 512, 515 (1992) (citing Wood v. Derwinski, 1 Vet. App. 
190 (1991)).  In this case, the greater weight of the medical 
evidence indicates no increase in the underlying disability 
during service.  Absent a showing of increase in disability, 
the presumption of aggravation does not attach.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  


ORDER

Service connection for idiopathic scoliosis of the thoracic 
spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


